Citation Nr: 1020997	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-09 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
chronic adjustment disorder.


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel











INTRODUCTION

The Veteran had active service from April 1969 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD and chronic 
adjustment disorder with anxiety and depression.
 
2.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

3.  The evidence of record does not show credible supporting 
evidence of the claimed in-service stressors. 
 
4.  The Veteran does not have PTSD due to his period of 
active service, and a diagnosis of PTSD based on an 
independently verifiable in-service stressor is not shown. 

5.  The competent medical evidence does not associate the 
Veteran's chronic adjustment disorder with his active 
service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD and chronic adjustment 
disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2006, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The RO 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  
The RO has obtained VA treatment records dated December 1997 
to January 2007.  The Veteran submitted private treatment 
records dated in November 2006.  The Veteran was afforded a 
VA examination in February 2010.  Thus, the duties to notify 
and assist have been met.

Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in 
service is not fatal to a claim for service connection.  When 
a Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki, 6 Vet. App. at 97-98.

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder to include PTSD.  He reports 
that twice during service he was riding in planes which had 
crash landings.  He claims these events caused his 
psychiatric disorders.

The Veteran's retirement examination indicated that he did 
not suffer from any psychiatric disorders.  The Veteran 
specifically denied experiencing depression, excessive worry, 
and nervous trouble of any sort.

The Veteran had a private psychological evaluation in 
November 2006.  The Veteran reported being in two planes that 
crash landed.  The Veteran stated that he worked as a truck 
driver, mostly because it allowed him to work alone and avoid 
interacting with other people.  The Veteran's family 
described him as a hot head and the Veteran indicated that he 
was easily angered at times.  The examiner observed that the 
Veteran' appeared guarded and lethargic.  The examiner had 
difficulty eliciting detailed responses from the Veteran and 
attributed this difficulty to the Veteran's guardedness and 
hearing problems.  He diagnosed with Veteran with PTSD. 

The examiner stated that the Veteran had anxiety as a result 
of his PTSD.  He went on to state that the Veteran's 
developmental history suggested that symptoms of anxiety, 
heightened physiological arousal, nightmares, avoidance, 
anxiety, and emotional detachment began to manifest during 
the Veteran's military career.  The Veteran reported that 
while in the service he experienced feeling that he was going 
to die and the examiner stated that this was directly related 
to the Veteran's experience during a plane crash landing.

A July 2007 memorandum indicated that there was insufficient 
information to verify the plane crashes which the Veteran 
claimed caused his psychiatric problems.  

The Veteran was afforded a VA examination in February 2010 to 
assess any psychiatric disorders.  The examiner reviewed the 
claims file.  The Veteran reported three marriages, including 
his present marriage of almost twenty years.  He indicated he 
used to bowl, golf, and fish a lot, but stopped many 
activities since his parents' deaths.  The Veteran had not 
received any treatment for a mental disorder.  His symptoms 
included avoiding crowds, not participating in activities he 
used to enjoy, depression, loss of motivation, poor appetite, 
and anger outbursts.  The Veteran described the plane crashes 
in 1973 and 1985.

Upon examination the Veteran was clean, appropriately 
dressed, lethargic, cooperative, and depressed.  He had clear 
speech and flat affect.  The Veteran had good judgment and 
insight.  He reported sleep impairment.  The Veteran did not 
have obsessive behavior, panic attacks, homicidal thoughts, 
or suicidal thoughts.  He had normal memory.  Testing did not 
reveal PTSD.

The examiner diagnosed the Veteran with chronic adjustment 
disorder with anxiety and depression.  The examiner explained 
that the Veteran's symptoms began after the death of his 
mother and are the result of environmental stressors 
including occupational stress, financial stress, bankruptcy 
and debt, health problems, and family stress.  The Veteran 
described a history of good functioning that changed with the 
death of his mother and the increase of medical and financial 
problems.  The Veteran did not describe a history of problems 
initiating in the military and the examiner did not see 
evidence to support such a notion.  The examiner also stated 
that the Veteran did not meet the criteria for PTSD and that 
his symptoms were better explained by the adjustment disorder 
in reaction to medical problems, job stress, and financial 
pressures.  The examiner also stated that the previous 
examiners' testing was invalid.

In light of the evidence the Veteran is not entitled to 
service connection for an acquired psychiatric disorder to 
include PTSD and adjustment disorder.  While a private 
examiner diagnosed the Veteran with PTSD, and found that it 
was associated with his active service, the Veteran's 
stressors could not be verified.  The Veteran's service 
personnel records give no evidence of participation in 
combat.  A review of his Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214), does not 
reveal any decorations, medals, badges, or commendations 
indicative of participation in combat.

As the Veteran is not shown to have participated in combat, 
his assertions of service stressors are not sufficient to 
establish their occurrence.  A service stressor must be 
corroborated by official service records or other credible 
supporting evidence.  In considering whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.  
The Veteran was diagnosed with PTSD based on his assertions 
of the claimed stressors.  Despite this diagnosis, the Board 
is not required to grant service connection for PTSD simply 
because a doctor accepted the Veteran's description of his 
wartime experiences as credible and diagnosed him with the 
disorder.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
("Just because a physician or other health professional 
accepted Veteran's description of his [wartime] experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD.").

In this case, notwithstanding the diagnosis of PTSD, the 
evidence of record does not provide corroboration or 
verification of the occurrences of the Veteran's claimed 
stressors by official service records or other credible 
supporting evidence.  The VA examiner was of the opinion that 
the Veteran's symptoms began after the death of his mother 
and were not associated with active service.  Further, the 
Veteran successfully completed more than 20 years of service 
without complaint of any stress or disorder from caused by 
his claimed stressors.  As the Veteran's stressors have not 
been verified, service connection for PTSD cannot be granted.

The Veteran was also diagnosed with chronic adjustment 
disorder.  However, the VA examiner was of the opinion that 
this condition was not caused by service and was associated 
with the death of the Veteran's mother and environmental 
stressors.  The examiner reviewed the claims file and found 
no support that any psychiatric condition was caused by 
service.  The Board finds this opinion competent and 
convincing and thus, the Veteran is not entitled to service 
connection for chronic adjustment disorder.

The Board recognizes the Veteran's contentions that he has 
had a continuous psychiatric disorder since active service.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of a psychiatric disorder, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a psychiatric disorder) and post-service 
treatment records (showing competent medical evidence linking 
the current psychiatric disorder to post-service occurrences 
and environmental factors) outweigh the Veteran's 
contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Board is sympathetic to the Veteran's claim, and he is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that he has a current 
psychiatric disorder that is related to active service are 
not competent.  There is no indication that the possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for a psychiatric disorder, the doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and chronic adjustment disorder, is 
denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


